DETAILED ACTION
This action is in response to the amendment filed 10/01/2020. Claims 1-21 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-8, 10, 15-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US PGPUB No US 2017/0262374 A1)(hereafter referred to as Wang).
Regarding Claim 1, Wang anticipates:
A method of managing a cache of a computer system using a cache data structure (cache data structure [Fig 2][0022]) that includes a cold queue (cold queue [0022]), a ghost queue (ghost queue [0022]), and a hot queue (hot queue [0022]), the hot queue configured as a ring buffer that includes a plurality of storage locations (hot queue is a ring , wherein each of the storage locations has at least two bits associated with the storage location, the at least two bits indicating a status of contents within the storage location of the hot queue (each storage location of the hot queue has a reference bit and a hpointer value (pointer is a plurality of bits, hpointer value and the reference bit together are at least two bits) associated with it. The reference bit pointed to by the hpointer indicates whether the storage location has been used recently [0024]), the method comprising: receiving a first input/output (I/O) operation comprising a first location identifier of a first data item within the computer system (receiving an I/O operation at the cache module; the I/O operation comprises a logical block address (LBA) [0028]); determining that the first location identifier is stored within the ghost queue of the cache data structure (determining if the LBA is stored in the ghost queue [0029][Fig 3]); upon determining that the first location identifier is stored within the ghost queue, (a) mapping the first location identifier to a first mapping data of the first data item (upon determining the LBA in the ghost queue the data corresponding to the LBA is retrieved and stored in the cache buffer. The LBA is associated with the cached data location (first mapping data) [0030]), and (b) scanning the ring buffer of the hot queue, and for each storage location of the ring buffer scanned: determining the value of the at least two bits of the storage location (When the LBA is stored in the ; if the value of the at least two bits indicates that the storage location is available for addition of new data, choosing the storage location (if the reference bit value corresponding the storage location at the current hpointer value is 0 (i.e. both the hpointer value and the reference bit are utilized to determine availability of the location), the location is available for data [0031]); and adding the first location identifier and the first mapping data to the chosen storage location of the hot queue (the LBA (first location identifier) and the location in the buffer cache where the new LBA is stored is added to the storage location that was identified as available in the hot queue [0031]).

Regarding Claim 6, Wang anticipates all of the elements of claim 1 as shown in the rejection of claim 1 above.
Wang also anticipates:
wherein the cache data structure further comprises a hash table (hash table [0022]), wherein the hash table includes: a hash of the first location identifier (hash table includes entries that are indexed according to a hash of the LBA [0023]); and a pointer to a storage location in at least one of the cold queue, the ghost queue, or the hot queue (hash 

Regarding Claim 7, Wang anticipates all of the elements of claim 1 as shown in the rejection of claim 1 above.
Wang also anticipates:
wherein the first location identifier is a logical block address (IO identifier comprises a logical block address [0028]).  

Regarding Claim 8, Wang anticipates all of the elements of claim 1 as shown in the rejection of claim 1 above.
Wang also anticipates:
the computer system further comprising a first process (caching module performing caching [0028]) and a second process (hypervisor issuing instructions [0028]) executing within the computer system, wherein the I/O operation is sent by a second process to the first process, wherein receiving the first I/O operation is performed by the first process (hypervisor sends the I/O operations to the caching module where it is received [0028]).  

Regarding Claim 10, Wang anticipates:
A non-transitory computer readable medium comprising instructions to be executed in a processor of a computer system, the instructions when executed in the processor cause the computer system to carry out a method of managing a cache of a computer system using a cache data structure (cache data structure [Fig 2][0022]) that includes a cold queue (cold queue [0022]), a ghost queue (ghost queue [0022]), and a hot queue (hot queue [0022]), the hot queue configured as a ring buffer that includes a plurality of storage locations (hot queue is a ring buffer including a plurality of storage locations [0024]), wherein each of the storage locations has at least two bits associated with the storage location, the at least two bits indicating a status of contents within the storage location of the hot queue (each storage location of the hot queue has a reference bit and a hpointer value (pointer is a plurality of bits, hpointer value and the reference bit together are at least two bits) associated with it. The reference bit pointed to by the hpointer indicates whether the storage location has been used recently [0024]), the method comprising: receiving a first input/output (I/O) operation comprising a first location identifier of a first data item within the computer system (receiving an I/O operation at the cache module; the I/O operation comprises a logical block address (LBA) [0028]); determining that the first location identifier is stored within the ghost queue of the cache data structure (determining if the LBA is stored in the ghost queue [0029][Fig 3]); upon determining that the first location identifier is stored within the ghost queue, (a) mapping the first location identifier to a first mapping data of the first data item , and (b) scanning the ring buffer of the hot queue, and for each storage location of the ring buffer scanned: determining the value of the at least two bits of the storage location (When the LBA is stored in the ghost queue the caching module scans the hot queue for an available location by determining the stored value of the reference bit associated with the hpointer that is stored in each storage location of the hot queue [0031]); if the value of the at least two bits indicates that the storage location is available for addition of new data, choosing the storage location  (if the reference bit value corresponding the storage location at the current hpointer value is 0 (i.e. both the hpointer value and the reference bit are utilized to determine availability of the location), the location is available for data [0031]); and adding the first location identifier and the first mapping data to the chosen storage location of the hot queue (the LBA (first location identifier) and the location in the buffer cache where the new LBA is stored is added to the storage location that was identified as available in the hot queue [0031]).

Regarding Claim 15, Wang anticipates all of the elements of claim 10 as shown in the rejection of claim 10 above.
Wang also anticipates:
wherein the cache data structure further comprises a hash table (hash table [0022]), wherein the hash table includes: a hash of the first location identifier (hash table includes entries that are indexed according to a hash of the LBA [0023]); and a pointer to a storage location in at least one of the cold queue, the ghost queue, or the hot queue (hash table contains a pointer to a location in one of the queues where the LBA is stored [0022]).  

Regarding Claim 16, Wang anticipates all of the elements of claim 10 as shown in the rejection of claim 10 above.
Wang also anticipates:
wherein the first location identifier is a logical block address (IO identifier comprises a logical block address [0028]).

Regarding Claim 17, Wang anticipates all of the elements of claim 10 as shown in the rejection of claim 10 above.
Wang also anticipates:
the computer system further comprising a first process (caching module performing caching [0028]) and a second process (hypervisor issuing instructions [0028]) executing within the computer system, wherein the I/O operation is sent by a second process to the first process, wherein receiving the first I/O operation is performed by the first process (hypervisor sends the I/O operations to the caching module where it is received [0028]).

Regarding Claim 19, Wang anticipates:
A computer system comprising: a cache (flash cache [0021]); a cache data structure (cache data structure [Fig 2][0022]) comprising a cold queue (cold queue [0022]), a ghost queue (ghost queue [0022]), and a hot queue (hot queue [0022]), the hot queue configured as a ring buffer that includes a plurality of storage locations (hot queue is a ring buffer including a plurality of storage locations [0024]), wherein E25728each of the storage locations has at least two bits associated with the storage location, the at least two bits indicating a status of contents within the storage location of the hot queue (each storage location of the hot queue has a reference bit and a hpointer value (pointer is a plurality of bits, hpointer value and the reference bit together are at least two bits) associated with it. The reference bit pointed to by the hpointer indicates whether the storage location has been used recently [0024]); and a processor, wherein the processor is programmed to carry out a method managing the cache of the computer system (management of the cache data structure can be performed by processors [0038]), the method comprising: receiving a first input/output (I/O) operation comprising a first location identifier of a first data item within the computer system (receiving an I/O operation at the cache module; the ; determining that the first location identifier is stored within the ghost queue of the cache data structure (determining if the LBA is stored in the ghost queue [0029][Fig 3]); upon determining that the first location identifier is stored within the ghost queue,(a) mapping the first location identifier to a first mapping data of the first data item (upon determining the LBA in the ghost queue the data corresponding to the LBA is retrieved and stored in the cache buffer. The LBA is associated with the cached data location (first mapping data) [0030]), and (b) scanning the ring buffer of the hot queue, and for each storage location of the ring buffer scanned: determining the value of the at least two bits of the storage location (When the LBA is stored in the ghost queue the caching module scans the hot queue for an available location by determining the stored value of the reference bit associated with the hpointer (the at least 2 bits) that is stored in each storage location of the hot queue [0031]); if the value of the at least two bits indicates that the storage location is available for addition of new data, choosing the storage location (if the reference bit value corresponding the storage location at the current hpointer value is 0 (i.e. both the hpointer value and the reference bit are utilized to determine availability of the location), the location is available for data [0031]); and adding the first location identifier and the first mapping data to the chosen storage location of the hot queue (the LBA (first location identifier) and 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Bux et al (US PGPUB No US 2013/0124794 A1)(hereafter referred to as Bux).
Regarding Claim 9, Wang discloses all of the elements of claim 1 as shown in the instant rejection of claim 1 above.
While Wang discloses recording the caching location as the first mapping data, Wang does not explicitly disclose:
wherein the first mapping data is one of a logical block address, a virtual address, a physical address, or a page table entry within a page table
However Bux discloses:
wherein the first mapping data is one of a logical block address, a virtual address, a physical address, or a page table entry within a page table (Bux discloses updating a mapping entry by association a logical block address for the data with the associated physical address information for the stored data [0026]).  
The disclosures by Wang and Bux are analogous to the claimed invention because they are in the same field of endeavor of addressing in storage systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Wang and Bux in front of them to include the teachings of Bux since both Wang and Bux disclose storing addresses for stored data. Therefore it would be a simple substitution of one type of address data (physical address data as taught by Bux) for another type of address data (general address information as taught by Wang) in order to yield predictable results (Storing the physical address of cached data for easy and efficient retrieval and processing of the data at a later time). MPEP 2143, Example B

Regarding Claim 18, Wang discloses all of the elements of claim 10 as shown in the instant rejection of claim 10 above.
While Wang discloses recording the caching location as the first mapping data, Wang does not explicitly disclose:
wherein the first mapping data is one of a logical block address, a virtual address, a physical address, or a page table entry within a page table
However Bux discloses:
wherein the first mapping data is one of a logical block address, a virtual address, a physical address, or a page table entry within a page table (Bux discloses updating a mapping entry by association a logical block address for the data with the associated physical address information for the stored data [0026]).  
The disclosures by Wang and Bux are analogous to the claimed invention because they are in the same field of endeavor of addressing in storage systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Wang and Bux in front of them to include the teachings of Bux since both Wang and Bux disclose storing addresses for stored data. Therefore it would be a simple substitution of one type of address data (physical address data as taught by Bux) for another type of address data (general address information as taught by Wang) in order to yield predictable results (Storing the physical address of cached data for easy and efficient retrieval and processing of the data at a later time). MPEP 2143, Example B

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Forsyth et al (US PGPUB No US 2014/0149651 A1)(hereafter referred to as Forsyth).
Regarding Claim 21, Wang discloses all of the elements of claim 1 as shown in the instant rejection of claim 1 above.
Wang does not explicitly disclose:
wherein different values of the at least two bits indicate different statuses for a corresponding storage location, the different statuses comprising: hot cache hit indicating the corresponding storage location is not available; warm cache hit indicating the corresponding storage location is not available, wherein if the corresponding storage location status is hot cache hit, the corresponding location is accessed more recently than when the storage location status is warm cache hit; and half unmap indicating that the storage location is available
However Forsyth discloses:
wherein different values of the at least two bits indicate different statuses for a corresponding storage location (“2 bits of replacement state information may be maintained per way” [0019]), the different statuses comprising: hot cache hit indicating the corresponding storage location is not available (The two bits can enable 4 states, one state (2) is more recently used state, indicating a cache line storing data that has been recently accessed (i.e. the line is storing data and not available) [0019]); warm cache hit indicating the corresponding storage location is not available, wherein if the corresponding storage location status is hot cache hit, the corresponding location is accessed more recently than when the storage location status is warm cache hit (The two bits can enable 4 states, one state (1) is less recently used state, indicating a cache line storing data that been less ; and half unmap indicating that the storage location is available  (The two bits can enable 4 states, one state (0) is the evict hint state, indicating a cache line that is available to be replaced  [0019])
The disclosures by Wang and Forsyth are analogous to the claimed invention because they are in the same field of endeavor of eviction in storage systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Wang and Forsyth in front of them to include the teachings of Forsyth as Forsyth discloses that by tracking the state of a cache line, cache lines can be evicted in a consistent predetermined order which produces higher performance in real-world applications. [0026]

Allowable Subject Matter
Claims 2-5, 11-14 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Specifically, regarding at least claims 2-4 and similarly claims 11-13 and 20 the Examiner notes that neither Wang nor Bux disclose the values of the at least two bits associated with a storage location of a hot queue indicating a cache hit; and responsive to the two bits indicating the cache hit, modifying the bits and setting a page fault bit to TRUE. Additionally neither Wang, Bux nor Forsyth disclose the value of the two bits 
Regarding Claims 5 and 14, none of the cited prior art of record discloses at least receiving second I/O operation comprising a second location identifier, determining the second location identifier is within the hot queue, initiating a second I/O operation and  initiating a page fault and accessing a TLB buffer, where the TLB stores a mapping between the second location identifier and second mapping data and modifying the value of the at least two bits of a storage location storing the second identifier to indicate the second data item is stored within the cache.

Response to Arguments
The Claim objections have been withdrawn in light of the instant amendments to the claims.
The 112b rejection of claims 3-4 and 12-13 has been withdrawn in light of the instant amendments to the claims.
On Pages 10-12, the Applicant argues:
“In rejecting "wherein each of the storage locations has at least two bits associated with the storage location, the two bits indicating a status of contents within the storage location of the hot queue," the Office Action states that Wang, in paragraph [0024], 
Wang in the cited section, as the Office Action correctly states, describes a single "reference bit" that indicates whether the storage location has been used recently. By contrast, the recited feature of amended claim 1 states that each storage location has at least two bits associated with the storage location that indicate a status of contents within the storage location (of the hot queue). The interpretation of the Office Action of the hpointer as being the second bit E257-10-is not correct since the hpointer, unlike the single "reference bit", is not associated with "each storage location," but rather only one location at a time, namely the storage location to which the hpointer is currently pointing. This is unequivocally described by Wang, for example, in paragraph [0024], where it describes "[e]ach storage location of hot queue 230 has a reference bit associated therewith, and the reference bit is set to either 0 or 1. A reference bit of 0 indicates that the corresponding storage location has not been used recently. A reference bit of 1 indicates that the corresponding storage location has been used recently." Additionally, Wang, in the same paragraph describes "hot queue 230 is configured as a ring buffer that includes a plurality of storage locations that are accessed for writes in a circular manner using a pointer hPTR." In other words, the hPTR described by Wang is a pointer for accessing the plurality of storage location, while the reference bit is a single bit associated with each storage location for indicating the availability of its associated storage location and is a completely separate entity from hPTR. As such, the hPTR and reference bit cannot be combined and their combination cannot be interpreted as, or equated to, a two-bit entity that is associated with each storage location for indicating a status of contents within its corresponding storage location. 
This is further evident in the rejections of subsequent limitations of the claim by the Office Action itself. For example, in rejecting "scanning the ring buffer of the hot queue, and for each storage location of the ring buffer scanned: determining the value of the at least two bits of the storage location," as recited in amended claim 1, the Office Action asserts that Wang, in paragraph [0031], discloses "[w]hen the LBA is stored in the ghost queue the caching module scans the hot queue for an available location by determining the stored value of the reference bit associated with the hpointer that is stored in each storage location of the hot queue". Similarly, in rejecting the recited feature of "if the value of the least two bits indicates that the storage eference bit value corresponding the storage location at the current hpointer value is 0, the location is available for data." Id. As can be seen, the Office Action itself maps the stored value of the reference bit (i.e., a single bit entity) to the value of the at least two bits of the storage location, which is clearly incorrect. Withdrawal of the pending rejection is therefore respectfully requested. 
In the Office Action, claims 10 and 19 are rejected for the same reasons for which claim 1 is rejected. See page 8, item 8, and page 11, item 12 of the Office Action. Applicant respectfully E257- II -submits that amended independent claims 10 and 19 recite, in part, features similar to the features recited in amended independent claim 1. As such, for at least the same reasons discussed above with regard to amended independent claim 1, amended independent claims 10 and 19 are also patentably distinguishable over Wang. Withdrawal of the pending rejection is therefore respectfully requested. As discussed above, amended independent claims 1 and 10 are patentably distinguishable over Wang. As such, claim 9 depending from and further limiting patentable independent claim 1, and claim 18 depending from and further limiting patentable independent claim 10, are, a fortiori, also patentably distinguishable over Wang, as well as Wang in combination with Bux, for at least the reasons presented above, and also for additional limitations contained in the dependent claims. Withdrawal of the pending rejection is therefore respectfully requested. Additionally, newly added claim 21 depending from and further limiting patentable independent claim 1, is, a forliori, also patentably distinguishable over Wang for at least the reasons presented above, and also for additional limitations contained in the dependent claim.” 

In regards to the Applicants argument that Wang’s teachings of the hPointer and the reference bit cannot be associated as the at least two-bit entity associated with the storage location, the Examiner respectfully disagrees.
Specifically, the Examiner notes that the Applicant’s argues that the hPointer is “not associated with “each storage location” but rather only one location at a time, namely the storage location to which the hPointer is currently pointing” and that  associated with the storage location. The Examiner notes that “associated” is broad and that the corresponding pointer value of a storage location is “associated with the storage location” (i.e. the pointer value of storage location 1 is associated with storage location 1, the pointer value of storage location 2, is associated with storage location 2). When performing a determination that the storage location is available, the bits of the pointer are accessed to determine the storage location and the reference bit is consulted during the availability determination. Therefore, the bits of the pointer and reference bit are all utilized to determine the availability of the location. 
The Examiner notes it appears the applicant is trying to argue that each storage location stores the at least two bits and a singular value is determined from the at least two bits taken together stored in each storage location to determine if the location is available, however the independent claim language does not currently reflect this distinction. The Examiner recommends adding this clarification to the independent claim, however, in the interest of compact prosecution the Examiner notes the addition of prior art Forsyth applied to claim 21 above.
Regarding the Applicant’s argument that claims 9 and 18 are allowable due to their dependencies on the independent claim, the Examiner respectfully disagrees and notes the response to argument above.
Finally, the Examiner again notes the indication of allowable subject matter of claims 2-5, 11-14 and 20 above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE T BECHTOLD whose telephone number is (571)431-0762.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.T.B/         Examiner, Art Unit 2183                                                                                                                                                                                               
/Aimee Li/         Supervisory Patent Examiner, Art Unit 2183